DETAILED ACTION
	This office action is in response to the communication filed on July 06, 2020. Claim 1 is currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites processing records in a database by calculating a source quality for each source in the database based on records associated with the source, applying user preferences corresponding with a user request comprising a source quality range and a query expression to search the database, and determining records in the database that satisfy the user request matching the source quality range.
The limitations of processing records in a database by calculating a quality of sources in a database based on associated records, applying user preferences to a user request to search the database, and determining matching records satisfying the request, as recited in claim 1 is a process that, under their broadest reasonable 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “calculating quality, applying preferences to a request to search, and determining records matching the search request” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Accordingly, the additional generic computer element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The limitation of claim 1 under the broadest reasonable interpretation, covers steps that can be performed in the mind of a person, but for recitation of generic computer components, and therefore falls within the “mental processes” grouping of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minogue (US Pub 2007/0033168) in view of DeCoste (US Pub 2005/0251496).

With respect to claim 1, Minogue discloses a computer-implemented method of processing records in a database, the method comprising:
a) calculating, by a processor, a source quality for each source in the database based on records associated with the source (Minogue: Paragraphs 7 and 33 – associate a score with an agent based upon quality of content items associated with the agent in a corpus of content items; Paragraphs 5 and 8 - assigning a score to an author 
b) applying, by a processor, user preferences corresponding with a user request to search the database, wherein the user request comprises a source quality range, and a query expression (Minogue: Paragraphs 2 and 30 – retrieving documents from a corpus based on relevance to a compact query presented by a user; here Minogue does not explicitly disclose applying user preferences corresponding with a user request, wherein the user request comprises a source quality range, but the DeCoste reference discloses the features, as discussed below); and
c) determining, by a processor, the records in the database that satisfy the user request, wherein the determined records match the source quality range (Minogue: Paragraphs 2 and 30 – retrieving documents from a corpus based on relevance to a compact query presented by a user; here Minogue does not explicitly disclose determining records matching the source quality range, but the DeCoste reference discloses the features, as discussed below).
Minogue discloses assigning scores to sources and using the score to calculate a ranking used for presentation of results determined in response to a user query (Minogue: Paragraphs 8, 10 and 11; Claim 13), however, Minogue does not explicitly disclose:

determining records match the source quality range.
The DeCoste reference discloses applying user preferences corresponding with user request, wherein the user request comprises a source quality range, and determining records matching the source quality range (DeCoste: Paragraph 30 - providing search results to a user, receiving information associated with web pages and information associated with user preference, which is applying user preferences corresponding with a user request; Paragraph 21 – examining and categorizing records in a database and presenting those records in response to a database query submitted by a user; Paragraphs 23 and 24 – specify presentation rules for the search results based upon categories and user preferences, users specify criteria and threshold values; Paragraph 25 and 56 – ranking and presenting search results according to a score based on quality, quality score based on quality of the content and reputation of the author or source, which is matching a source; Paragraphs 32, 49, 87, and 88 - receiving keywords and user preference from a user, display results that meet a score defined by a threshold level customized by the user, identifying and categorizing results of a search of records in a database, which is determining records matching a source quality range; Figures 6 and 9A-C).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Minogue and DeCoste, to have combined Minogue and DeCoste. The motivation to combine Minogue and 





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        February 24, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164